Citation Nr: 0639764	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from April 1959 to May 
1962.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran had perfected an appeal for a claim for 
entitlement to an evaluation in excess of 10 percent for 
tinea versicolor.  Following the issuance of a supplemental 
statement of the case in July 2003, the veteran submitted a 
statement in September 2003 asserting he no longer was 
seeking more money for the skin disorder.  In two, subsequent 
statements from the veteran's representative, he did not 
include the skin issue as being on appeal nor did he make any 
arguments regarding that issue.  Thus, the Board finds that 
the veteran has withdrawn this issue.  38 C.F.R. § 20.204 
(2006). 

The issue of entitlement to service connection for bladder 
cancer will be considered within the remand portion of this 
document.  This issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

There is no competent evidence of a nexus between the 
diagnosis of arthritis and service, to include manifestations 
to a compensable degree within one year of discharge from 
service or evidence of continuity of symptomatology.




CONCLUSION OF LAW

Arthritis was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in an April 2002 letter, which was issued before initial 
consideration of the claims on appeal.  In it, VA informed 
the veteran that it would make reasonable efforts to help him 
get the evidence necessary to substantiate his claims, but 
that he must provide enough information so that VA could 
request any relevant records.  It told him that it would 
assist him with obtaining medical records, employment 
records, or records from other federal agencies.  The veteran 
was also informed of the types of evidence needed in a claim 
for service connection.  Finally, VA told him he should 
provide evidence showing continuity of symptomatology of 
treatment for the conditions since being released from active 
duty.  It stated he could send information describing the 
additional evidence or send the evidence itself.  This 
essentially informed him to submit any evidence in his 
possession that pertained to the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  In 
the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (As the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for arthritis, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.)

VA has obtained private medical records identified by the 
veteran.  VA has not provided the veteran with an examination 
in connection with the claims for service connection; 
however, the Board finds that examinations were not necessary 
to make a decision on the claims.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  Id. at (d)(2)(A)-(C); see also 38 C.F.R. 
§ 3.159(c)(4) (2006).

The Board does not find that the arthritis may be associated 
with the veteran's active duty.  The veteran claims he 
developed arthritis from service due to exposure to various 
chemicals while at the White Sands testing range.  As to the 
claim for arthritis, the veteran makes no mention of where 
the arthritis is located.  Post service medical records show 
diagnoses of arthritis in the right shoulder and lumbar 
spine.  The service medical records are silent for any 
findings pertaining to a disease or injury related to the 
shoulder and/or back.  Arthritis was first shown in 1993, 
which is decades after the veteran's discharge from service.  
There is no evidence of continuity of symptomatology.  There 
is no competent evidence that relates this to any occurrence, 
event, or exposures in service.  Thus, the Board finds that 
the preponderance of evidence is against a finding that that 
arthritis "may be associated with the claimant's active 
duty."  

VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The veteran asserts that he was exposed to unknown chemicals 
while at the White Sands testing range in service and that he 
felt his diagnosis of arthritis was caused by such exposure.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for arthritis may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for arthritis.  The service 
medical records show that the veteran sprained his right 
wrist and complained of left knee pain.  There is also a lack 
of any evidence of continuity of symptomatology after service 
for the arthritis to include manifestations of the disease to 
a compensable degree within one year following discharge from 
service.  It appears on a 1963 VA examination, the examiner 
did not examine the musculoskeletal system.  Thus it might be 
concluded there were no pertinent complaints.  The first 
showing of a diagnosis of arthritis in the lumbosacral spine 
was in 1993.  Arthritis of the right shoulder was diagnosed 
in 1997.  This disability was first shown decades after the 
veteran's discharge from service, which is evidence against 
his claims.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  
Additionally, no medical professional has attributed the 
arthritis to service, to include chemical exposure and it is 
not a presumptive disease for radiation exposure.  

The veteran's assertion that the arthritis is due to service 
is not competent to provide a nexus to service.  It has not 
been shown that he has the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Accordingly, for the reasons stated above, the preponderance 
of the evidence is against the claim for service connection 
for arthritis first shown years after service, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for arthritis is denied.


REMAND

The Board's review of the record reveals a potential basis 
for entitlement to service connection for bladder cancer that 
has not been developed, or even, apparently, mentioned.  In 
April 1962, while stationed at the White Sands Missile Base, 
appellant was seen for a "[q]uestion of over exposure to 
radiation" 4-6 weeks previously.  Physical examination at 
this time is negative.  Bladder and urinary tract cancers are 
presumptive diseases under the radiation provisions of 
38 C.F.R. §§ 3.307, 3.309, 3.311.  Thus development on this 
matter is indicated.

Review of the service personnel records and the other service 
medical records reveals no other evidence concerning this 
reported exposure.  It is indicated that there was no film 
badge worn at the time of the exposure.  Accordingly attempts 
should be undertaken to ascertain the nature and extent of 
any exposure, to include dose estimates as needed.

In view of the foregoing, this issue is REMANDED for the 
following action:

The RO should undertake development of 
this issue in accordance with applicable 
procedures concerning radiation 
development.  To the extent possible, the 
type of exposure should be ascertained if 
possible, to include a dose estimate as 
needed.  Appropriate organizations and 
individuals should be contacted as 
indicated.  Examinations, if needed 
should also be conducted.

After the aforementioned development, the matter should be 
reviewed by the RO.  To the extent the benefits sought on 
appeal are not verified, the veteran and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable opportunity to respond thereto.  
Thereafter, the matter should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this issue by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_______________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


